 

1

Exhibit 10.4

Execution Copy

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT (this “Amendment”), dated as of February 26, 2019, to the Credit
Agreement dated as of February 20, 2019 (as amended, supplemented, amended and
restated or otherwise modified from time to time, including by this Amendment,
the “Credit Agreement”), among Horizon Global Corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
party thereto (the “Lenders”), and Cortland Capital Market Services LLC, as
Administrative Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H :

WHEREAS, the parties hereto are parties to the Credit Agreement;

WHEREAS, the Borrower and the Lenders party hereto wish to make certain
amendments to the Credit Agreement as described herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto, which include all Loan Parties
as of the date hereof, agree as follows:

SECTION 1.    DEFINITIONS. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.

SECTION 2.    AMENDMENT. With effect as of the Effective Date, Section 1.01 of
the Credit Agreement is hereby amended by replacing the date “February 28, 2019”
in the definition of “Maturity Date” therein with “March 7, 2019”.

SECTION 3.    CONDITIONS PRECEDENT. This Amendment shall become effective as of
the date (the “Effective Date”) of the satisfaction or waiver of each of the
conditions precedent set forth in this Section 3.

(a)        Execution and Delivery. The Administrative Agent shall have received
counterparts of this Amendment duly executed by (i) each Loan Party, (ii) all
Lenders, and (iii) the Administrative Agent.

(b)        No Default. Both prior to and after giving effect to this Amendment,
no Default or Event of Default shall have occurred and be continuing on the
Effective Date.

(c)        Representations and Warranties. As of the Effective Date (both prior
to and after giving effect to this Amendment) all representations and warranties
contained in Section 5 shall be true and correct in all material respects (and,
with respect to any representations and warranties that are qualified by
materiality or reference to a “Material Adverse Effect” or contain a similar
materiality qualification, in all respects).

The Borrower hereby represents and warrants to the Lenders and the
Administrative Agent that, as of the Effective Date, the conditions specified in
clauses (b) and (c) above are satisfied. For the purpose of determining
compliance with the conditions specified in this Section 3, each Lender that has
signed this Amendment shall be deemed to have accepted, and to be satisfied
with, each document or other matter required under this Section 3.



--------------------------------------------------------------------------------

 

2

SECTION 4.    REPRESENTATIONS AND WARRANTIES. In order to induce the Lenders
party hereto and the Administrative Agent to enter into this Amendment, the
Borrower hereby represents and warrants to the Lenders party hereto and the
Administrative Agent that (a) this Amendment has been duly authorized by all
necessary organizational actions and, if required, actions by equity holders of
the Borrower, (b) this Amendment has been duly executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law and (c) this Amendment will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or their assets,
or give rise to a right thereunder to require any payment to be made by the
Borrower or any of its Subsidiaries.

SECTION 5.    CONTINUING EFFECT. Except as expressly amended, waived or modified
hereby, the Loan Documents shall continue to be and shall remain in full force
and effect in accordance with their respective terms. This Amendment shall not
constitute an amendment, waiver or modification of any provision of any Loan
Document not expressly referred to herein and shall not be construed as an
amendment, waiver or modification of any action on the part of the Borrower or
the other Loan Parties that would require an amendment, waiver or consent of the
Administrative Agent or the Lenders except as expressly stated herein, or be
construed to indicate the willingness of the Administrative Agent or the Lenders
to further amend, waive or modify any provision of any Loan Document amended,
waived or modified hereby for any other period, circumstance or event. Except as
expressly modified by this Amendment, the Credit Agreement and the other Loan
Documents are ratified and confirmed and are, and shall continue to be, in full
force and effect in accordance with their respective terms. Except as expressly
set forth herein, each Lender and the Administrative Agent reserves all of its
rights, remedies, powers and privileges under the Credit Agreement, the other
Loan Documents, applicable law and/or equity. Any reference to the “Credit
Agreement” in any Loan Document or any related documents shall be deemed to be a
reference to the Credit Agreement as amended by this Amendment and the term
“Loan Documents” in the Credit Agreement and the other Loan Documents shall
include this Amendment.

SECTION 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.    SUCCESSORS AND ASSIGNS. This Amendment shall be binding upon and
inure to the benefit of the Borrower, the other Loan Parties, the Administrative
Agent, the other Agents and the Lenders, and each of their respective successors
and assigns, and shall not inure to the benefit of any third parties. The
execution and delivery of this Amendment by any Lender prior to the Effective
Date shall be binding upon its successors and assigns and shall be effective as
to any Loans or Commitments assigned to it after such execution and delivery.

SECTION 8.    ENTIRE AGREEMENT. This Amendment, the Credit Agreement and the
other Loan Documents represent the entire agreement of the Loan Parties, the
Administrative Agent, the Agents, the Lenders and the Lenders, as applicable,
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, any other Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the Credit Agreement or the
other Loan Documents.

SECTION 9.    RELEASE. Each of the Loan Parties (on behalf of itself and its
Subsidiaries) for itself and for its successors in title and assignees and, to
the extent the same is claimed by right of, through or under any of the Loan
Parties, for its past, present and future employees, agents, representatives
(other than legal representatives), officers, directors, shareholders, and
trustees (each, a



--------------------------------------------------------------------------------

 

3

“Releasing Party” and collectively, the “Releasing Parties”), does hereby
remise, release and discharge, and shall be deemed to have forever remised,
released and discharged, the Administrative Agent, each of the Lenders and each
of the other Secured Parties in their respective capacities as such under the
Loan Documents, and the Agent’s, each Lender’s and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom the Agent, each of the
Lenders and each of the other Secured Parties or any of their respective
successors-in-title, legal representatives and assignees, past, present and
future officers, directors, affiliates, shareholders, trustees, agents,
employees, consultants, experts, advisors, attorneys and other professionals
would be liable if such persons or entities were found to be liable to any
Releasing Party or any of them (collectively, hereinafter the “Releasees”), from
any and all manner of action and actions, cause and causes of action, claims,
charges, demands, counterclaims, crossclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts, rights of
setoff and recoupment, controversies, damages, judgments, expenses, executions,
liens, claims of liens, claims of costs, penalties, attorneys’ fees, or any
other compensation, recovery or relief on account of any liability, obligation,
demand or cause of action of whatever nature, whether in law, equity or
otherwise (including, without limitation, any claims relating to (i) the making
or administration of the Loans, including, without limitation, any such claims
and defenses based on fraud, mistake, duress, usury or misrepresentation, or any
other claim based on so-called “lender liability” theories, (ii) any covenants,
agreements, duties or obligations set forth in the Loan Documents,
(iii) increased financing costs, interest or other carrying costs,
(iv) penalties, (v) lost profits or loss of business opportunity, (vi) legal,
accounting and other administrative or professional fees and expenses and
incidental, consequential and punitive damages payable to third parties,
(vii) damages to business reputation, or (viii) any claims arising under 11
U.S.C. §§ 541-550 or any claims for avoidance or recovery under any other
federal, state or foreign law equivalent), whether known or unknown, fixed or
contingent, joint and/or several, secured or unsecured, due or not due, primary
or secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing or heretofore existing against any of the
Releasees, and which are, in each case, based on any act, fact, event or
omission or other matter, cause or thing occurring at any time prior to or on
the date hereof, directly or indirectly arising out of, connected with or
relating to this Amendment, the Credit Agreement or any other Loan Document and
the transactions contemplated hereby or thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”); provided, that, no Releasing Party shall have any obligation with
respect to Claims to the extent such Claims are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence, willful misconduct or bad faith of any Releasee. Each
Releasing Party further stipulates and agrees with respect to all Claims, that
it hereby waives, to the fullest extent permitted by applicable law, any and all
provisions, rights, and benefits conferred by any applicable U.S. federal or
state law, or any principle of common law, that would otherwise limit a release
or discharge of any unknown Claims pursuant to this Section 9. The Borrower and
the other Loan Parties, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory proceeding or otherwise) any Releasee on the
basis of any Claim released, remised and discharged by the Borrower or any other
Loan Parties pursuant to this Section 9. If the Borrower, any other Loan Party
or any of its successors, assigns or other legal representatives violates the
foregoing covenant, the Borrower and other Loan Parties, each for itself and its
successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all reasonable and documented attorneys’ fees and costs incurred by any Releasee
as a result of such violation. Each of the Releasing Parties hereby acknowledges
that this release constitutes a material inducement to enter into this
Amendment, that each Releasee has already relied on this release in entering
into this Amendment, and that each Releasee will continue to rely on this
release in its related future dealings. Each of the



--------------------------------------------------------------------------------

 

4

Releasing Parties hereby further warrants and represents that it has reviewed
the terms of this Section 9 with its legal counsel and that it knowingly and
voluntarily enters into the release contained in this Section 9 following
consultation with legal counsel. This release is irrevocable, meaning that it
may not be modified either orally or in writing (other than by a mutual written
waiver specifically referring to this Section 9 and executed by each of the
parties hereto).

SECTION 10.    LOAN DOCUMENT. This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

SECTION 11.    COUNTERPARTS. This Amendment may be executed by the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Amendment may be delivered by facsimile transmission or
electronic PDF of the relevant signature page hereof.

SECTION 12.    HEADINGS. Section headings used in this Amendment are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

SECTION 13.    LOAN PARTY ACKNOWLEDGMENTS

13.1    Each Loan Party hereby (i) expressly acknowledges the terms of the
Credit Agreement as amended by the Amendment, (ii) ratifies and affirms its
obligations under the Loan Documents (including guarantees and security
agreements) to which it is a party, (iii) acknowledges, renews and extends its
continued liability under all such Loan Documents and agrees such Loan Documents
remain in full force and effect, (iv) agrees that each Security Document secures
all Obligations of the Loan Parties in accordance with the terms thereof and
(v) further confirms that each Loan Document to which it is a party is and shall
continue to be in full force and effect and the same are hereby ratified and
confirmed in all respects.

13.2    Each Loan Party hereby reaffirms, as of the Effective Date, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Agreement and the transactions contemplated thereby,
and (ii) its guarantee of payment of the Obligations pursuant to the Guarantee
and Collateral Agreement and its grant of Liens on the Collateral to secure the
Obligations.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

  HORIZON GLOBAL CORPORATION,   as the Borrower   By:   /s/ Brian
Whittman                                                  Name: Brian Whittman  
  Title: Vice President, Finance

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

 

HORIZON GLOBAL COMPANY LLC, as a

    Guarantor

    By: /s/ Brian Whittman                                              Name:
Brian Whittman            Title: Vice President, Finance  

HORIZON GLOBAL AMERICAS INC., as a

    Guarantor

    By: /s/ Brian Whittman                                        Name: Brian
Whittman            Title: Vice President, Finance:  

HORIZON INTERNATIONAL HOLDINGS

    LLC, as a Guarantor

    By: /s/ Brian Whittman                                        Name: Brian
Whittman            Title: Vice President, Finance

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

 

CORTLAND CAPITAL MARKET SERVICES

LLC, as Administrative Agent

  By:   /s/ Emily Ergang Pappas                                                 
    Name: Emily Ergang Pappas     Title: Associate Counsel

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE AMENDMENT

 

  One Eleven Funding I, Ltd.   One Eleven Funding II, Ltd.  

By: Credit Suisse Asset Management, LLC, as portfolio

manager,

  By:   /s/ Thomas Flannery                               Name: Thomas Flannery
          Title: Authorized Signatory

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE AMENDMENT

 

  BTC Holdings Fund I, LLC,  

By: Blue Torch Credit Opportunities Fund I LP, its

sole member

 

By: Blue Torch Credit Opportunities GP LLC, its

general partner,

  By: /s/ Kevin Genda                           Kevin Genda   Authorized
Signatory

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE AMENDMENT

 

  KCOF Management VIII, L.L.C.   By:   /s/ Daniel
Gewanter                                       Name: Daniel Gewanter    
      Title: Assistant Secretary

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

THE AMENDMENT

 

  SENIOR DEBT PORTFOLIO  

By: Boston Management and Research

as Investment Advisor

  By:   /s/ Michael B. Botthof                                                 
     Name: Michael B. Botthof          Title: Vice President

 

[Signature Page to First Amendment]